Citation Nr: 1435406	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  10-46 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for a lumbar spine disability.

2.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the Winston-Salem, Regional Office (RO) of the Department of Veterans Affairs (VA).

In a January 2009 rating decision, the RO denied the application to reopen the claim of service connection for a lumbar spine disability.  In a January 2009 statement, the Veteran asked the RO to reconsider the decision.  He did not submit additional evidence or arguments that were not previously considered in the January 2009 rating decision.  The RO notified the Veteran in February 2009 that they could not reconsider his claim without additional evidence.  In response, the Veteran submitted a statement in February 2009 in which he expressed dissatisfaction with the decision and continued to advance arguments that were previously considered.  The RO treated the Veteran's February 2009 statement as a new claim to reopen and denied the claim in a July 2009 rating decision.  In November 2009, the Veteran submitted a notice of disagreement with the July 2009 decision.  

While the RO construed the Veteran's February 2009 statement as a new claim to reopen, it is clear that the Veteran's constitutes a notice of disagreement with the January 2009 rating decision.  See 38 C.F.R. § 20.20; Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007).  Thus, notwithstanding the Veteran's November 2009 statement, the January 2009 rating decision is the proper determination on appeal.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in December 2013.  A transcript of the hearing is in the Veteran's file.

The issue of service connection for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 1990 decision, the Board denied a service connection claim for a lumbar spine disability because the evidence did not show that a lumbar spine disability was related to or aggravated by military service.  The decision is now final. 

2.  The new evidence since the April 1990 decision relates to an unestablished fact necessary to substantiate the service connection claim for a lumbar spine disability.


CONCLUSION OF LAW

The criteria for reopening the claim of service connection for a lumbar spine disability have been met.  38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to reopen a claim of service connection for a lumbar spine disability.

In April 1990, the Board denied the claim of service connection because the evidence did not show that the Veteran's lumbar spine disability was related to or aggravated by military service.  The decision became final by operation of law.  38 C.F.R. § 20.1100.

In July 2008, VA received the Veteran's current application to reopen the claim.

The reopening of a claim of service connection that has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 C.F.R. § 3.156.

In January 2009, the RO denied the application to reopen on the basis that new and material evidence had not been presented since the April 1990 Board decision.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.

The new evidence presented since April 1990 includes the Veteran's testimony of continuous symptoms of low back pain during and since service.  The Veteran is competent to report on the onset and continuity of his current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Additionally, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is presumed.  38 C.F.R. § 3.156(a).  

The new evidence tends to prove a previously unestablished fact, namely evidence linking a lumbar spine disability to service.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim

Reopening the claim of service connection for a lumbar spine disability is warranted.


ORDER

The claim of entitlement to service connection for a lumbar spine disability is reopened; to this extent only, the appeal is granted.



REMAND

The Veteran's service treatment records reveal that he complained of pain in his lumbar region.  He was referred for an orthopedics consult which revealed a back strain of unknown etiology.  The Veteran testified that he continued to experience low back pain following service.  Available treatment records from June 1984 to December 2013 reveal old fractures of L3-L5.

As there is evidence of a current disability and credible testimony of symptoms during and since service, a VA examination is required.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran also testified that he received treatment at the Asheville VA Medical Center.  VA treatment records have not been associated with the claim file. 

Accordingly, the case is REMANDED for the following action:

1. Obtain complete VA treatment records from the Asheville VA Medical Center.

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA spine examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's lumbar spine disability is related to his active service.  In formulating an opinion, the examiner is to consider the Veteran's statements regarding continuity of low back pain since service as fact.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


